People v Kates (2018 NY Slip Op 04465)





People v Kates


2018 NY Slip Op 04465


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, TROUTMAN, AND WINSLOW, JJ.


639 KA 16-02022

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vALEXANDER KATES, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


CATHERINE H. JOSH, ROCHESTER, FOR DEFENDANT-APPELLANT. 
ALEXANDER KATES, DEFENDANT-APPELLANT PRO SE.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Monroe County Court (Douglas A. Randall, J.), entered August 19, 2016. The order, inter alia, denied defendant's motion pursuant to CPL 440.10 to vacate the judgment convicting him of kidnapping in the second degree. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed.
Same memorandum as in People v Kates ([appeal No. 1] — AD3d — [June 15, 2018] [4th Dept 2018]).
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court